Citation Nr: 9930596	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  93-28 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for femoral arthritis status post left patellectomy.  


REPRESENTATION

Appellant represented by:	Marcella Pewterbaugh, Agent


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from August 1954 to May 1963 and 
from August 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The case returns to the Board following a remand to the RO in 
February 1996.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The manifestations of the femoral arthritis status post 
left patellectomy include subjective complaints of pain, as 
well as objective evidence of limitation of leg extension to 
30 degrees, tenderness to palpation, and pain on flexion 
beyond 70 degrees.  X-rays continue to show degenerative 
changes in the knee.


CONCLUSION OF LAW

The criteria for a 40 percent disability rating for femoral 
arthritis status post left patellectomy have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5261 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

The RO originally established service connection for the 
femoral arthritis status post left patellectomy in a 
September 1978 rating decision.  At that time, it assigned a 
10 percent evaluation.  In a November 1982 rating action, the 
RO increased the disability rating to 20 percent.  

In September 1989, the veteran submitted an informal claim 
for an increased rating.  In a March 1990 statement, he 
indicated that he had lost function of the knee and used a 
drop lock knee brace.  He was unable to participate in 
activities with his family.  In addition, he took medication 
that made him very ill.  

The veteran submitted medical records from Loma Linda 
University Medical Center.  He presented in July 1989 with 
complaints of knee pain.  Examination revealed swelling but 
no tenderness.  The physician ordered X-rays and instructed 
the veteran to continue taking his medication.  X-rays of the 
left knee in a metal brace showed minimal early degenerative 
disease with previous patellectomy.  

In a May 1990 rating decision, the RO continued the 20 
percent rating for the left knee disability.  The veteran 
timely appealed that decision.  

The veteran testified at a personal hearing in November 1990.  
He took Salsalate for pain.  The pain was constant.  He used 
a wheelchair, although not constantly, because it was easier 
to get around.  He recently received a new drop lock brace 
for the left knee.  He refused to undergo a knee replacement 
at that time, although doctors had advised the procedure.  He 
did not do much around the house.  When walking on a level 
surface, he would have to stop every 500 feet.  He was unable 
to engage in previous recreational activities or to drive a 
stick shift.     

Medical records obtained from Apple Valley Medical Group.  In 
June 1990, the veteran requested a new brace for the left 
leg.  He presented in September 1991 for a medication refill.  
Examination revealed tenderness to palpation and minimally 
restricted range of motion.  There was no effusion or 
redness.  The physician prescribed Orudis for very severe 
pain only, with Extra Strength Tylenol for lesser pain.  In 
May 1992, the veteran complained of knee pain not quite 
managed by Tylenol.  It was noted that he was wheelchair 
bound.  Examination showed swelling in the knee.  There was 
good passive range of motion without warmth or hyperemia.  
The physician changed the medication to Trilisate.  During a 
June 1992 physical, the physician noted that the Trilisate 
had worked beyond all expectation.  The veteran was wearing s 
hinge brace on the left lower extremity.  Notes dated in 
November 1992 indicated that the veteran had knee pain and 
that the Trilisate was not working like before.  The doctor 
added Extra Strength Tylenol.  Notes dated in June 1994 
indicated that the veteran's knee pain was so severe as to 
render him bound to a wheelchair.  He was considering knee 
replacement, the evaluation for which would be done by VA.   

Records from San Bernardino County Medical Center were 
negative for complaints or findings concerning the left knee.   

VA medical records indicated that the veteran was 
hospitalized in June 1995 for an unrelated disorder.  The 
discharge summary related that the veteran arrived in a 
motorized cart that he had been using for two years.  He wore 
a hinged brace on the left knee.  It was noted that the 
veteran later admitted that he could walk, though he 
initially insisted that he could not walk.  X-rays taken 
during the admission showed surgical resection of the patella 
with moderate osteoarthritis.  The orthopedic clinic changed 
his medication to Tramadol, which was much more helpful than 
the Salsalate had been.  

Pursuant to the Board's remand, in February 1996 the RO wrote 
to the veteran and requested that he provide identifying 
information for any medical provider that had provided care 
for the left knee disability since December 1990.  The RO 
repeated this request in a November 1997 letter.  The RO did 
not receive a response to either request.  

Also pursuant to the Board's remand, the veteran was afforded 
a VA orthopedic examination in February 1999.  In the past, 
he had used a stabilized knee brace with a lock-out function 
due to severe left knee instability.  He had been in a 
wheelchair or motorized cart for three to four years due to 
severe difficulty walking.  He was a very limited household 
ambulator only.  Examination of the left knee revealed motion 
from 30 to 90 degrees, with pain beyond 70 degrees.  There 
was marked 10 degrees varus and valgus instability.  Lachman 
test and anterior drawer sign were positive.  McMurray and 
Apley tests were negative.  There was tenderness to palpation 
about the medial and lateral joint line.  The patella was 
absent.  X-rays of the left knee revealed stable degenerative 
changes.  In his summary, the examiner commented that the 
veteran's left knee had significant pain, a 30 degree flexion 
contracture, and significant laxity.    

In a June 1999 rating decision, the RO awarded a separate 10 
percent disability rating for instability of the left knee.  
It continued the 20 percent rating for femoral arthritis 
status post left patellectomy.      

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The femoral arthritis status post left patellectomy is 
evaluated as 20 percent disabling under to Diagnostic Codes 
(Codes) 5010 and 5258.  38 C.F.R. § 4.71a.  

Code 5010, arthritis due to trauma, provides for evaluation 
of disability according to limitation of motion as 
degenerative arthritis under Code 5003.  According to Code 
5260, a 20 percent rating is in order when leg flexion is 
limited to 30 degrees.  A maximum 30 percent rating is 
assigned when leg flexion is limited to 15 degrees.   Under 
Code 5261, a 20 percent rating is awarded when leg extension 
is limited to 15 degrees.  A 30 percent rating is warranted 
when leg extension is limited to 20 degrees.  If leg 
extension is limited to 30 degrees, a 40 percent evaluation 
is in order.  A maximum 50 percent evaluation is assigned 
when leg extension is limited to 45 degrees.   

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  See also 
38 C.F.R. § 4.59 (considerations for evaluating disability 
from arthritis).  A finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Code 5258 provides for a 20 percent rating for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint.    

Another potentially applicable diagnostic code that provides 
a rating greater than 20 percent is Code 5256, ankylosis of 
the knee.  

Initially, the Board finds that the left knee disability is 
most appropriately evaluated under Code 5261.  Specifically, 
the February 1999 VA orthopedic examination reveals 
significant limitation of leg extension.  On the other hand, 
the evidence is negative for disorder of the semilunar 
cartilage, such that rating by analogy to Code 5258 is not 
particularly apt.  Similarly, the disability is not analogous 
to ankylosis.  Ankylosis is "[s]tiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint." Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (quoting Stedman's Medical Dictionary 87 (25th 
ed. 1990)).  However, X-rays fail to reveal any ankylosis.  
In addition, the February 1999 VA orthopedic examiner 
characterized the left knee as having a flexion contracture 
rather than ankylosis.  Accordingly, the Board will evaluate 
the veteran's left knee disability under Code 5261.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).    

Upon a review of the evidence, the Board finds that the 
evidence supports entitlement to a 40 percent evaluation.  
Specifically, the February 1999 VA examination reveals 
limitation of leg extension to 30 degrees.  This finding 
falls squarely within the criteria for a 40 percent rating 
under Code 5261.  38 C.F.R. § 4.7.  With respect to factors 
affecting functional loss, there is evidence of tenderness to 
palpation and pain on flexion beyond 70 degrees.  X-rays 
continue to show degenerative changes in the knee.  The Board 
emphasizes that the veteran is already in receipt of a 
separate disability rating for left knee instability.  

In addition, the Board finds no basis for an extra-schedular 
evaluation for the left knee disability.  38 C.F.R. § 
3.321(b)(1).  For example, there is no evidence of frequent 
hospitalizations for the left knee.  In addition, the veteran 
is considered unemployable due to an unrelated service-
connected disability.  The evidence does not suggest 
unemployability due to the left knee disability.   

Considering the whole record, the Board concludes that the 
evidence supports no more than a 40 percent disability rating 
for femoral arthritis status post left patellectomy.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5261.          


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 40 percent disability 
rating for femoral arthritis status post left patellectomy is 
granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

